 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    TERRENCE L. DAVIS,                                  Case No. 1:18-cv-01668-DAD-SAB (PC)
12                        Plaintiff,                      ORDER REQUIRING PLAINTIFF TO SHOW
                                                          CAUSE IN WRITING WHY ACTION
13            v.                                          SHOULD NOT BE DISMISSED FOR
                                                          FAILURE TO PROSECUTE, FAILURE TO
14    J. GRASE, et al.,                                   OBEY A COURT ORDER AND FAILURE
                                                          TO STATE A CLAIM
15                        Defendants.
                                                          (ECF No. 10)
16
                                                          FOURTEEN (14) DAY DEADLINE
17

18           Plaintiff Terrence L. Davis is a state prisoner proceeding pro se and in forma pauperis in
19   this civil rights action pursuant to 42 U.S.C. § 1983.
20           On June 26, 2019, the Court screened Plaintiff’s complaint and found that Plaintiff had
21   failed to state a cognizable claim for relief. (ECF No. 10.) The Court’s screening order provided
22   Plaintiff with the legal standards that applied to his claims and granted Plaintiff leave to file a first
23   amended complaint within thirty days after service of the order. (Id.)
24           On August 7, 2019, Plaintiff filed a motion for an extension of time to file a first amended
25   complaint. (ECF No. 11.) On August 9, 2019, the Court granted Plaintiff’s motion and gave
26   Plaintiff an additional 30 days in which to timely file a first amended complaint. (ECF No. 12).
27   ///
28
                                                         1
 1            However, Plaintiff has not filed a first amended complaint or otherwise communicated

 2   with the Court, and the time in which to do so has passed.

 3            Accordingly, it is HEREBY ORDERED that, within fourteen (14) days from the date of

 4   service of this order, Plaintiff shall show cause in writing why the instant action should not be

 5   dismissed for Plaintiff’s failure to comply with the Court’s June 26, 2019 screening order, failure

 6   to prosecute, and failure to state a claim for relief. Plaintiff can comply with this order to show

 7   cause by filing a first amended complaint in compliance with the Court’s June 26, 2019 screening

 8   order. Plaintiff is warned that failure to comply with this order will result in a recommendation to

 9   a district judge that the instant action be dismissed, with prejudice, for failure to prosecute, failure

10   to obey a court order, and failure to state a cognizable claim for relief.

11
     IT IS SO ORDERED.
12

13   Dated:     October 4, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
